Title: Benjamin W. Crowninshield to Thomas Jefferson, 26 December 1817
From: Crowninshield, Benjamin W.
To: Jefferson, Thomas


                    
                        Dear Sir,
                        Navy Department
Decr 26th 1817.
                    
                    I have the honour to transmit, Triplicate of a letter, written by my late Brother, during his stay at Marseilles; and I request the favour of you, to communicate any information, which you may have on the subject, that I may know how far it would be proper to interpose friendly offices on behalf of Mr Joshua Dodge.
                    Your attention to this request, when it may comport with your convenience, will confer a favour on your most obedient Servant.
                    
                        B. W. Crowninshield
                    
                